DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in JP (PCT/JP2017/023545) on 06/27/2017. 
Applicant is reminded that in order for a patent issuing on the instant application to obtain priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) or (b), based on priority papers filed in a parent or related Application No. (PCT/JP2017/023545) (to which the present application claims the benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) or is a reissue application of a patent issued on the related application), a claim for such foreign priority must be timely made in this application. To satisfy the requirement of 37 CFR 1.55 for a certified copy of the foreign application, applicant may simply identify the parent nonprovisional application or patent for which reissue is sought containing the certified copy.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2019 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
Detection unit in claims 1, 3, 4 and 6-9. Support can be found on [0032]
Acquisition unit in claims 1, 6 and 8. Support can be found on [0008]
First determination unit in claims 1 and 3. Support can be found on [0008]
Second determination unit in claim 3. Support can be found on [0128]

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Shimizu (U.S Patent Publication No. 2018/0141588).

Regarding claim 1, Shimizu teaches a traveling control system comprising: 
a detection unit configured to detect another vehicle traveling in the periphery and peripheral environmental information (Shimizu [0089] the peripheral obstruction detection can acquire information regarding the type, travel direction, speed, position of the obstruction to the host vehicle, which may be another vehicle); 
an acquisition unit configured to acquire, based on information detected by the detection unit, a range of a lane on which a self-vehicle travels (Shimizu [0050] the host vehicle acquires traffic lane information, including the road shape and traffic lane width (range), as well as the lateral position from the middle of the lane); 
a first determination unit configured to determine, based on the information detected by the detection unit, approach of the other vehicle traveling in the periphery to the lane acquired by the acquisition unit, on which the self- vehicle travels (Shimizu [0031] Fig. 3 illustrates the host vehicle traveling in a lane next to a lane where another vehicle is pulling alongside the host vehicle, and may be identified); and 
a control unit configured to perform traveling control to increase a distance between the self-vehicle and the other vehicle if it is determined by the first determination unit that the approach by the other vehicle is made, wherein as the traveling control, the control unit moves a traveling position of the self-vehicle in a lateral direction different from a side of the other vehicle (Shimizu [0031] Fig. 3 illustrates the host vehicle making a steering adjustment when there is another vehicle pulling alongside 

Claim 9 is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Ito (U.S Patent Publication No. US2017/0080940A1). 
Regarding claim 2, Shimizu teaches the traveling control system according to claim 1. Yet Shimizu does not teach wherein as the traveling control, the control unit controls to reduce a traveling speed of the self- vehicle.  
However, in the same field of endeavor, Ito does teach wherein as the traveling control, the control unit controls to reduce a traveling speed of the self- vehicle (Ito [0102] when the predicted cut-in vehicle is detected, the own vehicle (self-vehicle) decelerates to increase the inter-vehicle distance between the own vehicle and the other vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu’s traveling control system by reducing the travel speed of the self-vehicle as the traveling control, as taught by Ito, for the purpose of ensuring that the distance becomes appropriate in a short time when the predicted cut-in vehicle actually cuts in (Ito [0102]).


Claims 3 and 6  are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Myers  et al. (U.S Patent Publication No. 2018/0079424; hereinafter “Myers”). 

Regarding claim 3, Shimizu teaches the traveling control system according to claim 1. Yet, Shimizu does not teach further comprising a second determination unit configured to determine, based on the information detected by the detection unit, whether a state of a road surface is a snow accumulation state, wherein if it is determined by the second determination unit that the state of the road surface is the snow accumulation state, processes by the first determination unit and the control unit are performed.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu’s traveling control system by identifying the state of the road surface and adjusting the controls accordingly in the case of a snow accumulation state, as taught by Myers, for the purpose of reducing the likelihood of accidents and potential injury to vehicle occupants (Myers [0002])

Regarding claim 6, the combination of Shimizu and Myers teaches the traveling control system according to claim 3.
Myers further continue to teach wherein the acquisition unit further acquires a snow accumulation amount on the road surface based on the information detected by the detection unit, and the control unit decides the control amount in the traveling control in accordance with the snow accumulation amount (Myers [0025] the snow detection system is able to identify the snow accumulation amount via the road data history and data from various sensors to detect the presence of ice or snow, and the difference in road surface height/elevation that indicates the possibility of build-up of ice or snow on the road surface; [0034] Fig. 4 illustrates adjusting the vehicle operations in response 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu’s traveling control system by identifying the state of the road surface and adjusting the controls accordingly in the case of a snow accumulation state, as taught by Myers, for the purpose of reducing the likelihood of accidents and potential injury to vehicle occupants (Myers [0002]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Nishimura et al. (U.S Patent Publication No. US2017/0369054; hereinafter “Nishimura”). 

Regarding claim 7, Shimizu teaches the traveling control system according to claim 3, wherein the control unit decides the control amount in the traveling control in accordance with the other vehicle determined to make the approach, a positional relationship between the other vehicle and the self-vehicle, and a speed difference between the vehicles (Shimizu [0089] the peripheral obstruction detection can acquire information regarding the type, travel direction, speed (the speed of the host and other vehicle may both be known, therefore the difference can be found), position of the obstruction to the host vehicle (positional relationship), which may be another vehicle, and the object information is used for the process in the goal lateral position correction process, as illustrated in Fig. 8).  
Yet, Shimizu does not teach deciding the control amount in accordance with the size of the vehicle.
However, in the same field of endeavor, Nishimura does teach deciding the control amount in accordance with the size of the vehicle (Nishimura [0061] when the length of the body of the vehicle is large, or the greater the vehicle width, the longer the operation start remaining time will be, wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu’s traveling control system of deciding on a control amount based on information of the other vehicle by taking the size of the vehicle into consideration, as taught by Nishimura, as larger vehicle width imposes larger burden to avoid collision, thus information on the size of the vehicle provides more time to start the collision avoidance assist control according to the size of the vehicle (Nishimura [0021-0022]).


Claim 8  is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Myers, further in view of Otsuka et al (U.S Patent Publication No. 2003/0072471; hereinafter “Otsuka”). 

Regarding claim 8, the combination of Shimizu and Myers teaches the traveling control system according to claim 3. Yet, the combination of Shimizu and Myers does not teach wherein the acquisition unit further acquires, based on the information detected by the detection unit, a range of a wheel track formed in the lane on which the self- vehicle travels, and the control unit decides the control amount so as to perform the traveling control within the range of the wheel track acquired by the acquisition unit.
However, in the same field of endeavor, Otsuka does teach wherein the acquisition unit further acquires, based on the information detected by the detection unit, a range of a wheel track formed in the lane on which the self- vehicle travels, and the control unit decides the control amount so as to perform the traveling control within the range of the wheel track acquired by the acquisition unit (Otsuka[0031-0032] the road surface pattern, such as wheel track or the like, may be used to identify a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimizu and Myers’ invention of controlling the travel based on detecting information regarding the road surface by using a wheel track to control the vehicle, as taught by Otsuka, for the purpose of detecting a lane or road when the road is in a bad status such as at snow accumulation (Otsuka [0031]).  

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Schwindt et al. (U.S Patent Publication No. 2018/0025645) teaches a lane assistance system of a host vehicle for reacting to fast approaching vehicles including sensors and controller. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665